Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 1 of 26 PageID #: 1




                                                                      FILED
                                                                US DISTRICT COURT
                                                                WESTERN DISTRICT
                                                                  OF ARKANSAS
                                               6:21-cm-2
                                                                  Mar 29, 2021
                                                               OFFICE OF THE CLERK
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 2 of 26 PageID #: 2




                                            6:21-cm-2
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 3 of 26 PageID #: 3
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 4 of 26 PageID #: 4
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 5 of 26 PageID #: 5
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 6 of 26 PageID #: 6
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 7 of 26 PageID #: 7
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 8 of 26 PageID #: 8
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 9 of 26 PageID #: 9
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 10 of 26 PageID #: 10
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 11 of 26 PageID #: 11
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 12 of 26 PageID #: 12
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 13 of 26 PageID #: 13
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 14 of 26 PageID #: 14
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 15 of 26 PageID #: 15
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 16 of 26 PageID #: 16
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 17 of 26 PageID #: 17
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 18 of 26 PageID #: 18
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 19 of 26 PageID #: 19
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 20 of 26 PageID #: 20
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 21 of 26 PageID #: 21
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 22 of 26 PageID #: 22
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 23 of 26 PageID #: 23
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 24 of 26 PageID #: 24
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 25 of 26 PageID #: 25
Case 6:21-cm-00002-BAB Document 1   Filed 03/29/21 Page 26 of 26 PageID #: 26
